Exhibit 99.2 Hollinger Inc. NOTICE AND MANAGEMENT PROXY CIRCULAR FOR THE ANNUAL MEETING OF SHAREHOLDERS OF HOLLINGER INC. To be held at The Ramada Hotel & Suites Ballroom B and C, 300 Jarvis Street Toronto, Ontario on September 27, 2007at 10:00 a.m. (Toronto time) THIS BOOKLET CONTAINS IMPORTANT INFORMATION FOR SHAREHOLDERS HOLLINGER INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN that the annual meeting (the "Meeting") of shareholders of Hollinger Inc. (the "Corporation") will be held at The Ramada Hotel & Suites, Ballroom B and C, 300 Jarvis Street, Toronto, Ontario, on September 27, 2007 at 10:00 a.m. (Toronto time) for the following purposes: 1. to receive and consider the financial statements of the Corporation for its financial year ended March31, 2007, together with the report of the auditors thereon; 2. to elect directors; 3. to appoint auditors and to authorize the directors to fix the auditors' remuneration; and 4. to transact such other business as may properly be brought before the Meeting or any adjournment or postponement thereof. Shareholders are invited to attend the Meeting.Shareholders are requested to complete, sign, date and return the accompanying form of proxy for use at the Meeting or any adjournment or postponement thereof, in the envelope provided for that purpose, whether or not they are able to attend personally.Only shareholders of record at the close of business on August 21, 2007 will be entitled to vote at the Meeting, except to the extent that a shareholder of record has transferred any shares after that date and the transferee of such shares establishes proper ownership and requests not later than 10 days before the Meeting that the transferee's name be included in the list of shareholders entitled to vote at the Meeting. DATED at Toronto, Ontario this 15th day of August, 2007. By Order of the Board of Directors (signed)Stanley M. Beck Chairman HOLLINGER INC. MANAGEMENT PROXY CIRCULAR SOLICITATION OF PROXIES This Management Proxy Circular (the "Circular") is furnished in connection with the solicitation of proxies by management of Hollinger Inc. (the "Corporation") for use at the annual meeting (the "Meeting") of holders of retractable common shares ("Common Shares") of the Corporation ("Shareholders") to be held at 10:00 a.m. (Toronto time) on September 27, 2007 at The Ramada Hotel & Suites, Ballroom B and C, 300 Jarvis Street, Toronto, Ontario, or any postponement(s) or adjournment(s) thereof.Except as otherwise stated, the information contained herein is given as of August 15, 2007and all dollar amounts are stated in Canadian dollars. All direct and indirect expenses in connection with the solicitation will be borne by the Corporation.This Circular and the accompanying proxy are being mailed to Shareholders on or about August 30, 2007.Proxies may be solicited by employees or agents of the Corporation personally, by mail, or by telephone or other electronic means.The Corporation will reimburse brokers, custodians, nominees and fiduciaries for reasonable expenses in forwarding proxy materials to Shareholders. VOTING INFORMATION How Do I Vote? Registered Shareholders Each registered Shareholder is entitled to one vote for each Common Share registered in his or her name as of the close of business on the record date.The record date has been set as August 21, 2007.If you purchased Common Shares of the Corporation from a registered Shareholder after the record date, you may vote those shares at the Meeting by asking Computershare Investors Services Inc. ("Computershare") to include your name on the list of Shareholders eligible to vote at the Meeting.In that case, you will have to provide properly endorsed share certificates or other documentation that establishes your ownership.This request must be made at least 10 days before the Meeting.If you are eligible to vote and your shares are registered in your name, you can vote your shares in person at the Meeting or by proxy (explained below). Non-Registered Beneficial Shareholders If your shares are held in an account with a trust company, securities broker or other financial institution (an "Intermediary"), you are considered to be a non-registered beneficial Shareholder.The Intermediary is the legal entity entitled to vote your shares for you, in the manner that you direct them.Non-registered beneficial Shareholders should not complete the form of proxy being circulated by management of the Corporation ("Management").Instead, you should follow the instructions that your Intermediary delivered to you with this Circular.This form will provide the necessary instructions to your Intermediary as to how you would like to vote your Common Shares at the Meeting.If you plan on attending the Meeting in person you will not be entitled to vote in person unless the proper documentation is completed.You should contact your Intermediary well in advance of the Meeting and follow its instructions if you want to vote in person. Voting by Proxy Mr. Beck, the Chairman of the Corporation and Mr. Voorheis, the Chief Executive Officer and a director of the Corporation, are the persons designated in the enclosed form of proxy who will represent Management at the Meeting.You have the right, as a Shareholder, to appoint a different person to attend and to act for you on your behalf at the Meeting.You may exercise this right by inserting in the space provided in the form of proxy the name of the other person you would like to appoint as nominee.In order to be used at the Meeting, your proxy must be deposited with the Corporation or with Computershare not less than 48 hours preceding the Meeting or any postponement or adjournment thereof. If there is a ballot called for at the Meeting, the shares represented by proxies in favour of the persons named by Management on the enclosed form of proxy will be voted or withheld from voting in accordance with the instructions specified by shareholders in the forms of proxy. If you have not specified in the form of proxy how to vote on a particular matter, your proxyholder is entitled to vote your Common Shares as he or she sees fit.If your proxy form does not specify how to vote on a particular matter and if you have authorized Mr.Beck or Mr. Voorheis to act as your proxyholder, your Common Shares will be voted in favour of the particular matter. What if there are amendments or other matters brought before the Meeting? The enclosed form of proxy confers discretionary authority upon the persons named therein with respect to amendments to the matters identified in the notice of meeting or other matters that may properly come before the Meeting.Management is not aware of any such amendments or other matters. What if I change my mind and want to revoke my proxy? If you change your mind and want to revoke your proxy, after you have delivered it to Computershare, you (or your attorney if one has been authorized; or if a corporation, an officer thereof) may revoke it by completing another properly executed form of proxy or instrument in writing, bearing a later date and delivering it to Computershare or to the registered office of the Corporation located at 120 Adelaide Street West, Suite 512, Toronto, Ontario, M5H 1T1.You may also deposit your revocation with the chairman of the Meeting on the day of the Meeting or any postponement or adjournment thereof. - 2 - VOTING Common SHARES AND PRINCIPAL HOLDERS THEREOF As of the date hereof, 34,945,776 Common Shares are issued and outstanding.Each Common Share carries the right of one vote at the Meeting.The affirmative vote of a majority of the votes cast at the Meeting is required for approval of each matter set forth in this Circular. As of the date hereof, 1,701,995 exchangeable non-voting preference shares, series II (each a "Series II Preference Share") of the Corporation are issued and outstanding.Holders of Series II Preference Shares are not entitled to receive notice of, to attend or to vote at any meeting of the Shareholders of the Corporation, except as otherwise provided for in the articles of the Corporation, or as required by law. To the knowledge of the directors and senior officers of the Corporation, only The Ravelston Corporation Limited ("RCL") beneficially owns or exercises control or direction over 10% or more of the Common Shares.RCL, directly and indirectly, holds 27,363,170 Common Shares, representing 78.3% of the outstanding Common Shares.RCL is currently in receivership and is under the control and direction of RSM Richter Inc. ("Richter") in accordance with a receivership order given by the Ontario Superior Court of Justice (the "Court") pursuant to the Courts of Justice Act (Ontario). MATTERS FOR CONSIDERATION OF SHAREHOLDERS Financial Statements and Auditors' Report The consolidated financial statements of the Corporation for the financial years ended March31, 2007 (the "2007 Financial Year"), March 31, 2006 (the "2006 Financial Year") and December 31, 2005 (collectively, the "Financial Statements"), together with the auditors' report thereon, have been mailed to Shareholders.These documents are also available on the System for Electronic Document Analysis and Retrieval ("SEDAR") website at www.sedar.com. Appointment of Auditors Management proposes that Zeifman & Company,LLP ("Zeifman") be appointed as the auditors of the Corporation to hold office until the close of the next annual meeting of Shareholders.Zeifman has been the auditors of the Corporation since March 5, 2004. It is intended that, on any ballot that may be called for relating to the appointment of auditors, the Common Shares represented by proxies in favour of the Management designees will be voted in favour of the appointment of Zeifman as auditors of the Corporation to hold office until the next annual meeting of Shareholders, and authorizing the board of directors of the Corporation (the "Board" or "Board of Directors") to fix the remuneration to be paid to the auditors, unless authority to do so is withheld. Election of Directors Five directors are to be elected at the Meeting.The term of each of the current directors will expire at the conclusion of the Meeting.Each of the persons listed below has been nominated by - 3 - Management for election as a director of the Corporation.Each director elected will hold office until the next annual meeting of Shareholders, or until his successor is elected or appointed. The following information relating to the nominees is based on information received by the Corporation from the nominees and sets forth the name of each of the persons proposed to be nominated for election as a director, his principal occupation at present, all other positions and offices in the Corporation held by him, the year in which he was first elected a director and the number of securities of the Corporation that he has advised are beneficially owned by him, directly or indirectly, or over which control or direction is exercised by him as of August 15, 2007. Management's Nominees for Election as Directors of the Corporation Name, Municipality of Residence and Ownership of Securities Principal Occupation and Biography Stanley M. Beck, QC(1)(2)(4) Toronto, Ontario, Canada Common Shares: 0 Options: 0 Series II Preference Shares: 0 Stanley Beck currently serves as director for Altamira Inc. (Chairman, Advisory Council), GMP Capital Corp. (Chairman), NewGrowth Corp., Utility Corp., First Financial GP Corp., Canadian Tire Bank Inc. and 407 International Inc. (Chairman).Mr. Beck is a former Chairman of the Ontario Securities Commission and former Dean of Osgoode Hall Law School. Director since July 19, 2005 Chairman of the Board of Directors since April 17, 2006 David W. Drinkwater(1)(3) Toronto, Ontario, Canada Common Shares: 0 Options: 0 Series II Preference Shares: 0 David Drinkwater has been the Chief Financial Officer, acting on an interim basis, of Nortel Networks Corporation since May 1, 2007.Mr. Drinkwater was the Chief Legal Officer of Nortel Networks Corporation from December 19, 2005 to May 1, 2007.From August 2004 to December 2005, he acted as an independent consultant and corporate director.From April 2003 to July 2004, he was Executive Vice President and Chief Financial Officer at Ontario Power Generation Inc.From December 1998 to March 2003, Mr. Drinkwater was Executive Vice President, Corporate Development and Legal Affairs at Ontario Power Generation.Mr. Drinkwater holds an LL.M. from the London School of Economics, an LL.B. from Dalhousie University and a B.A. in Business Administration from the Richard Ivey School of Business at the University of Western Ontario. Director since August 25, 2005 Patrick W.E. Hodgson(1)(3) Toronto, Ontario, Canada Common Shares: 118,100 Options: 0 Series II Preference Shares: 0 Patrick Hodgson is President of Cinnamon Investments Ltd., a Toronto-based investment manager.Mr. Hodgson was President of London Machinery Co. Ltd. for 25 years, and subsequently was Chairman of the board at Todd Shipyards Corporation and Scotts Hospitality Inc.He is currently serving as a director of M & T Bank, First Carolina Investors, Inc. and Todd Shipyards Corporation.Mr. Hodgson holds a B.S. in Economics from the Wharton School of the University of Pennsylvania. Director since May 12, 2006 - 4 - Name, Municipality of Residence and Ownership of Securities Principal Occupation and Biography David A. Rattee(1)(2)(3) Toronto, Ontario, Canada Common Shares: 0 Options: 0 Series II Preference Shares: 0 David Rattee has been President and Chief Executive Officer of MICC Investments Ltd. since 1987.He is also currently Chairman, President and Chief Executive Officer of CIGL Holdings Ltd.Prior to this, Mr. Rattee held the positions of Executive Vice President and Chief Financial Officer of Central Capital Corporation, President and Chief Operating Officer of Lloyds Bank Canada and various senior executive positions with Continental Bank of Canada and IAC Limited.He serves as a director on a number of boards, including MICC Investments Ltd., Bank of New York Trust Co. of Canada, Northstar Aerospace Inc. (where he is also Chairman of the audit committee), Open Access Ltd., Loring Ward International Ltd. (where he is also Chairman of the board), Reliable Life Insurance Company and Old Republic Insurance Co. of Canada.Mr. Rattee holds a B.Comm. from McGill University and an M.B.A. from the University of Western Ontario.Mr. Rattee is a Chartered Accountant. Director since August 25, 2005 G. Wesley Voorheis(1) Toronto, Ontario, Canada Common Shares: 1,000 Options: 1,000,000 Series II Preference Shares: 0 Wesley Voorheis is Managing Director of VC & Co. Incorporated ("VC & Co.") and a Partner of Voorheis & Co. LLP, which acts as an advisor to institutional and other shareholders with respect to their investments in Canadian public and private companies.Prior to the establishment of Voorheis & Co. LLP, Mr. Voorheis was a partner in a major Toronto law firm specializing in securities law and mergers and acquisitions.Mr. Voorheis has also been a director of Sun-Times Media Group, Inc. since July 31, 2007. Director since May 12, 2006 Chief Executive Officer effective April 16, 2007 (1)Former member of the Litigation Committee.Until it was disbanded on March 27, 2007, the Litigation Committee was comprised of the entire Board of Directors. Mr. Voorheis was the Chairman of the Litigation Committee. (2)Member of the Compensation Committee. (3)Member of the Audit Committee.Mr. Rattee is the Chairman of the Audit Committee. (4)Mr. Beck beneficially owns or controls 3,525.67 of Class A Common Stock of Sun-Times Media Group, Inc. Information Relating to Proposed Directors - Voting Securities The nominees for election as directors of the Corporation at the upcoming annual meeting own or control an aggregate of 119,100 Common Shares. Voting for Directors On any ballot that may be called for the election of directors, the persons named in the enclosed form of proxy intend to cast the votes to which the Common Shares represented by such proxy in favour of the election of the nominees whose names are set forth above, except those, if any, excluded by the Shareholder in the proxy or unless the Shareholder who has given the proxy has directed that the Common Shares be withheld from voting in the election of directors. IT IS THE INTENTION OF THE MANAGEMENT DESIGNEES, IF NAMED AS PROXY, TO VOTE "FOR" THE ELECTION TO THE BOARD OF DIRECTORS OF THE PERSONS REFERRED TO ABOVE UNLESS OTHERWISE DIRECTED.MANAGEMENT DOES NOT EXPECT THAT ANY OF SUCH NOMINEES WILL BE UNABLE TO SERVE AS A DIRECTOR.HOWEVER, IF FOR ANY REASON ANY OF - 5 - THE PROPOSED NOMINEES DOES NOT STAND FOR ELECTION OR IS UNABLE TO SERVE AS A DIRECTOR, THE MANAGEMENT DESIGNEES, IF NAMED AS PROXY, RESERVE THE RIGHT TO VOTE FOR ANY OTHER NOMINEE IN THEIR SOLE DISCRETION. Information Relating to Proposed Directors -Cease Trade Orders, Bankruptcies, Penalties or Sanctions On August 1, 2007, the Corporation obtained an initial order from the Court granting it creditor protection under the Companies' Creditors Arrangement Act (Canada) (the "CCAA").On the same date, the Corporation made a concurrent application for a companion order under Chapter 15 of the United States Bankruptcy Code.These proceedings include the Corporation and its wholly-owned subsidiaries, Sugra Limited and 4322525 Canada Inc. (collectively, the "Applicants").The initial order and the U.S. proceedings provided for an initial stay period of 30 days, and may potentially be extended to such later dates as the Court may order. On May 18, 2004, as a result of the inability of the Corporation to file financial statements on a timely basis as required under the Ontario securities laws, the Ontario Securities Commission (the "OSC") issued a temporary cease trade order that prohibited certain then current and former directors, officers and insiders of the Corporation from trading in securities of the Corporation, subject to certain exceptions.On June 1, 2004, the OSC issued a management cease trade order (the "MCTO").The MCTO was subsequently varied on March 8, 2005, August 10, 2005 and April 28, 2006.The April 28, 2006 variation added the then current directors and officers of the Corporation to the list of persons subject to the MCTO.On April 10, 2007, the MCTO was revoked pursuant to an order issued by the OSC.The revocation order stemmed from the remediation by the Corporation of its historical continuous disclosure record on March 7, 2007. Related orders were also issued by securities regulatory authorities in British Columbia on May31, 2004 and Alberta on June 10, 2004 but were revoked, or expired, following the revocation of the MCTO by the OSC. Mr. Drinkwater has been a senior officer of Nortel Networks Corporation since December 19, 2005.On April 10, 2006, the OSC issued a management cease trade order applicable to senior officers of Nortel Networks Corporation that was in effect until June 8, 2006.The order was issued in connection with the failure of Nortel Networks Corporation to file its annual financial statements for the year ended December 31, 2005 by the date required under applicable securities laws. From on or about September 18, 2003 until June 24, 2004, Mr. Voorheis was a director of Atlas Cold Storage Holdings Inc. ("ACSHI"), the entity through which Atlas Cold Storage Income Trust ("Atlas") carried on its business.From November 2003 to October 2004, William Aziz, the current Chief Financial Officer of the Corporation, was the Interim Chief Financial Officer of ACSHI.As a result of Atlas not having filed its 2003 third quarter financial statements by the required deadline, the OSC issued a management cease trade order relating to any trading in securities of Atlas, against the trustees of Atlas, certain members of the board of directors of ACSHI and certain other then current and former officers of ACSHI (not including Mr. Aziz). - 6 - The cease trade order remained in effect until May 11, 2004, following the remediation of the filing default. On February 20, 2002, Call-Net Enterprises Inc. ("Call-Net") announced a recapitalization proposal to reduce its debt.The terms of the recapitalization proposal included the exchange of Call-Net's existing $2.6 billion senior unsecured notes for US$377 million in new secured debt due in 2008, a payment of US$81.9 million in cash to existing debtholders and the granting of shares amounting to 80% of the equity of the recapitalized company to existing debtholders.On April 3, 2002, Call-Net's debtholders and shareholders voted in favour of the recapitalization proposal, and on April 5, 2002 a final order of the Court under the CBCA was received to implement the recapitalization proposal effective April 10, 2002.Mr. Rattee became a director of Call-Net on April 10, 2002. In November 2002, Doman Industries Ltd. ("Doman") was granted an initial order under the CCAA.Certain provincial securities commissions also issued cease trade orders applicable to the shares of Doman as a result of its failure to file interim financial statements within the prescribed filing periods.Mr. Aziz became a director of Doman in 2003 as a member of the special committee of the board of directors constituted in connection with the restructuring of the company. Mr. Rattee was a director of TDZ Holdings Inc. from April 1999 to August 2001.On July 21, 2001, certain provincial securities commissions issued orders ceasing the trade of TDZ Holdings Inc.'s shares as a result of a failure to file its financial statements within the prescribed filing periods.Such financial statements were subsequently filed and the order was revoked. On November 15, 2000, Mr. Hodgson resigned as director of Queensway Financial Holdings Limited.On May 18, 2001, Queensway Financial Holdings Limited and its wholly-owned U.S. subsidiary Queensway Holdings, Inc. obtained an order from the Court appointing Ernst & Young Inc. as an interim receiver pursuant to the Bankruptcy and Insolvency Act (Canada). Mr. Voorheis became a director and Chairman of the board of YBM Magnex International, Inc. ("YBM") in September 1998 pursuant to a reconstitution of YBM's board of directors undertaken at the instigation of its Canadian institutional shareholders.YBM had previously been the subject of cease trade orders relating to, among other things, its failure to file financial statements, which cease trade orders were ultimately made permanent.On December 8, 1998, at the instigation of its board of directors, YBM applied and received an order from the Alberta Court of Queen's Bench appointing Ernst & Young YBM Inc. as receiver and manager of YBM. The board of directors, including Mr. Voorheis, resigned immediately after the appointment. Mr. Aziz is a former director and officer of White Rose Crafts and Nursery Sales Limited ("White Rose"), whose principal shareholder, the Bank of Nova Scotia, applied for protection under the CCAA in November 1998 and a restructuring plan was implemented in July 1999.Mr. Aziz also acted as an officer and director of Agnew Group Inc., a private company which filed an assignment in bankruptcy, and an officer and director of Omega Digital Data Inc., a private company which consented to the appointment of a receiver by its bank creditor. - 7 - EQUITY COMPENSATION PLANS The Corporation has two equity compensation plans: (a) the Corporation's Amended and Restated Executive Share Option Plan dated September 14, 1994, as amended on December 3, 1996 (the "Option Plan"); and (b) the Corporation's Directors' Share Unit Plan, as approved and adopted by the Board of Directors on February 24, 1999 and amended as of February 6, 2004 (the "Directors' Share Unit Plan").Under the Option Plan, the Corporation can grant options to certain key executives for up to 5,560,000 Common Shares.Under the Directors' Share Unit Plan, effective February 24, 1999, the directors are permitted to elect up to 100% of total fees which they are entitled to be paid in the form of deferred share units, which units equal the number of Common Shares that could have been purchased in the open market for a dollar amount equal to the percentage of that director's fee that is credited to an account maintained by the Corporation under the Directors' Share Unit Plan for that director. Equity Compensation Plan Information The following table sets forth information with respect to compensation plans of the Corporation under which equity securities of the Corporation are authorized for issuance: Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in the first column) Option Plan 2,000,000(1) $3.10 3,560,000 Directors Share Unit Plan NIL N/A Unlimited (1) In 2005, under an advisory agreement (the "Advisory Agreement") dated November 11, 2005 between the Corporation, RC Benson Consulting Inc. ("Benson Consulting") and Randall Benson, the Corporation granted Benson Consulting options to purchase an aggregate of 1,000,000 Common Shares under the Option Plan at an exercise price of $5.50.All such options had vested as at April 15, 2006 and, subject to certain conditions, will expire on March 8, 2010.On May 7, 2007, under an option agreement (the "Option Agreement") dated May 7, 2007 between Mr. Voorheis and the Corporation, the Corporation granted Mr. Voorheis options to purchase an aggregate of 1,000,000 Common Shares under the Option Plan at an exercise price of $0.70.All such options vested on the date of grant and expire on May 7, 2012. EXECUTIVE COMPENSATION Compensation of Officers The executive officers of the Corporation as at March 31, 2007, the end of the Corporation's most recent financial year, were Wesley Voorheis, who served in an executive capacity starting on January 15, 2007 and was appointed Chief Executive Officer effective April 16, 2007, and William Aziz, who was appointed Chief Financial Officer effective March 8, 2007.Prior to March 8, 2007, Randall Benson served as Chief Restructuring Officer and Ronald Mitchell served as Acting Chief Financial Officer of the Corporation. - 8 - Summary Compensation Table The following table sets out compensation paid in respect of Messrs. Voorheis, Aziz, Benson and Mitchell (collectively, the "Named Executive Officers") during the Corporation's three most recent financial years. Name and Principal Position Financial Year (1) Compensation Paid During Financial Year Long-Term Compensation Awards Salary ($) Bonus ($) Other Compensation ($)(2) Securities under Options Granted(3) Wesley Voorheis Chief Executive Officer (effective April 16, 2007) 2007 – – 180,318 (4) 179,670 (5) – 2006 – 2005 – William Aziz Chief Financial Officer (effective March 8, 2007) 2007 – – 42,400 (6) – 2006 – 2005 – Randall Benson Chief Restructuring Officer (until March 7, 2007) 2007 – 1,936,750 (7) – 2006 – – 240,750 (7) – 2005 – – 441,375 (7) 1,000,000 (8) Ronald Mitchell Acting Chief Financial Officer (until March 7, 2007) 2007 – – 578,080 (9) – 2006 – – 63,138 (9) – 2005 – – 22,154 (9) – (1)References in this table under the column "Financial Year" to:(i) "2007" are to the 2007 Financial Year of April 1, 2006 to March 31, 2007; (ii) "2006" are to the 2006 Financial Year of January 1, 2006 to March 31, 2006; and (iii) "2005" are to the financial year of January 1, 2005 to December 31, 2005. (2)Amounts shown include Goods and Services Tax paid by the Corporation in connection with the services provided. (3)Under a consulting services agreement dated June 20, 2007 between the Corporation, VC&Co. and Mr. Voorheis (the "Consulting Agreement") and the Option Agreement, Mr. Voorheis was granted options to acquire 1,000,000 Common Shares subsequent to March 31, 2007.See "- Termination of Employment, Change in Responsibilities and Employment Contracts – Wesley Voorheis" and " − Options and SARs – Stock Option Plan". (4)Consists of advisory fees paid to Voorheis & Co. LLP. (5)Consists of a fee paid to VC & Co. pursuant to the Consulting Agreement for matters accomplished by Mr. Voorheis during the period from January 15, 2007 to April 16, 2007.Perquisites and other personal benefits did not exceed the lesser of $50,000 and 10% of the total annual salary and bonus during the applicable financial year. (6)Consists of fees paid to BlueTree Advisors in respect of Mr. Aziz's engagement by the Corporation commencing March 2, 2007 and up to March 31, 2007.See "- Termination of Employment, Change in Responsibilities and Employment Contracts- William Aziz".Perquisites and other personal benefits did not exceed the lesser of $50,000 and 10% of the total annual salary and bonus during the applicable financial year. (7)Consists of advisory fees paid to Benson Consulting in respect of Mr. Benson's services as Chief Restructuring Officer from July 15, 2005 to March 7, 2007.See "-Termination of Employment, Change in Responsibilities and Employment Contracts- Randall Benson".Perquisites and other personal benefits did not exceed the lesser of $50,000 and 10% of the total annual salary and bonus during the applicable financial year. (8)Under the Advisory Agreement, Benson Consulting was granted options to acquire 1,000,000 Common Shares.See "- Termination of Employment, Change in Responsibilities and Employment Contracts – Randall Benson" and "- Options and SARs- Stock Option Plan". (9)Consists of advisory fees paid under a consulting services agreement with Mr. Mitchell from November 28, 2005 to March 7, 2007.See "- Termination of Employment, Change in Responsibilities and Employment Contracts- Ronald Mitchell".Perquisites and other personal benefits did not exceed the lesser of $50,000 and 10% of the total annual salary and bonus during the applicable financial year. - 9 - Options and SARs Stock Option Plan Under the Option Plan, the Corporation may issue non-transferable options to purchase up to 5,560,000 Common Shares to designated executives of the Corporation, its subsidiaries and affiliates (including the Named Executive Officers).Options issued under the Option Plan entitle the holder to purchase up to a specified maximum number of Common Shares at a price equal to the exercise price. At the present time, the Board of Directors does not anticipate further issuance of options under the Option Plan, other than as may be necessary to attract or retain executives with the specialized skills required to execute the Corporation's restructuring initiatives in the short and medium term.During the 2007 Financial Year, no options were granted to the Named Executive Officers under the Option Plan. Pursuant to the Consulting Agreement (described further below) and the terms of the Option Agreement dated May 7, 2007 (referenced above), the Corporation granted to Mr. Voorheis stock options to purchase up to an aggregate of 1,000,000 Common Shares at an exercise price equal to $0.70 per share.The options vested on the date of the grant and expire May 7, 2012.See "- Termination of Employment, Change in Responsibilities and Employment Contracts- Wesley Voorheis". In 2005, pursuant to the Advisory Agreement (which has now been terminated) under which Mr. Benson's services as Chief Restructuring Officer were provided, the Corporation granted Benson Consulting options to purchase an aggregate of 1,000,000 Common Shares under the Option Plan at an exercise price of $5.50.See "- Termination of Employment, Change in Responsibilities and Employment Contracts- Randall Benson".As at April 15, 2006, all such options had vested.The options granted under the Advisory Agreement expire on March 8, 2010, provided that if any of the Common Shares are subject to any cease trade order or any similar restraint on trading during the 18 months immediately preceding March 8, 2010, the exercise period of the options is extended by a period equal to the number of days any such trading restraint is in effect.If, due to applicable law, including orders of securities authorities, Benson Consulting is unable to exercise such options or sell Common Shares issuable on exercise of such options, the Corporation must provide alternate compensation to Benson Consulting having an equivalent total after-tax value to Benson Consulting. - 10 - Aggregated Option Exercises During the 2007 Financial Year and Financial Year-End Option Values The following table sets forth details concerning the value of outstanding options issued pursuant to the Option Plan to Named Executive Officers as at March 31, 2007. Name and Principal Position Securities Acquired on Exercise (#) Aggregate Value Realized ($) Unexercised Options/SARs at March 31, 2007 (#) Exerciseable/Unexerciseable Value of Unexercised in-the- Money Options/SARs at March 31, 2007($) Exerciseable/Unexerciseable Randall Benson Chief Restructuring Officer (to March 7, 2007) 0 0 1,000,000/0 0/0 Termination of Employment, Change in Responsibilities and Employment Contracts Wesley Voorheis: On January 15, 2007, the Corporation and VC & Co., a corporation controlled by Mr. Voorheis, entered into an engagement agreement (the "Voorheis Engagement Agreement") pursuant to which Mr. Voorheis began rendering service to the Corporation as a senior executive of the Corporation.On June 20, 2007, the Corporation, VC & Co. and Mr. Voorheis entered into the Consulting Agreement pursuant to which Mr. Voorheis was appointed Chief Executive Officer of the Corporation effective April 16, 2007 and agreed to provide certain services to the Corporation through VC & Co.The Consulting Agreement superseded and replaced in its entirety the Voorheis Engagement Agreement. Under the terms of the Consulting Agreement, VC & Co. receives a base fee of $75,000 per month and is eligible for additional milestone fees based on substantial completion of certain milestone achievements.These include a milestone fee of $1.2 million (the "Refinancing Milestone Fee") upon substantial completion of the financing of the Corporation's outstanding senior notes (the "Secured Notes") or a resolution of outstanding issues with the noteholders, and if such milestone is achieved, an additional milestone fee of $1.4 million (the "Significant Transaction Milestone Fee") upon the completion of (i) the sale or other disposition by the Corporation of substantially all of its shares in Sun-Times Media Group, Inc. ("Sun-Times"), (ii) the sale or other disposition of a majority of the outstanding Common Shares in a transaction supported by the Board of Directors, or (iii) the sale or other disposition of all or substantially all of the assets of the Corporation or Sun-Times. VC & Co. is also entitled to additional milestone fees (the "Additional Milestone Fees") that are fair and reasonable in the circumstances upon the substantial completion of any significant matter related to Mr. Voorheis' responsibilities, other than those referred to above, to (i) supervise the legal, regulatory or related matters in which the Corporation is involved, (ii) arrange financing to provide the Corporation with additional liquidity and working capital, (iii) exert the Corporation's influence to cause Sun-Times to take such actions as are necessary to improve its operational performance, and (iv) any other responsibilities assigned by the Board of Directors. - 11 - The Corporation also paid VC & Co. $169,500 in respect of accomplishments of Mr. Voorheis during the period from commencement of his services on January 15, 2007 to April 16, 2007.In the event that during the 12 months following January 15, 2007 the Corporation issues additional Common Shares or securities which are convertible into, or carry the right to receive or provide Hollinger with the right to issue, additional Common Shares (or other equity-like securities) (a "Specified Financing"), VC & Co. will be entitled, upon Mr. Voorheis exercising any options, to an additional cash payment.The additional cash payment per exercised option will be equal to the amount of additional net cash value that would have been realized by Mr. Voorheis in respect of the exercise of the options if, instead of the options, at the time of the Specified Financing, Mr. Voorheis had been issued replacement options to acquire 3% of the outstanding Common Shares (or other equity-like securities) calculated on a fully-diluted basis (including after giving effect to all Specified Financings), with such replacement options having an exercise price equal to the lower of: (i) the market price of the securities issued in the Specified Financing immediately following completion of the Specified Financing, and (ii) the price at which Common Shares (or other equity-like securities) are issued or issuable in connection with the Specified Financing. The Consulting Agreement also provides that if Mr. Voorheis is terminated without cause (other than following a change of control of the Corporation), VC & Co. is entitled to the milestone fees that could reasonably be considered to have been earned prior to the date of termination and an amount equal to nine times his base monthly fee. In the event that Mr. Voorheis resigns within the three-month period following the date which is 90 days following a change of control of the Corporation (provided that such change of control occurs on or after August 15, 2007), VC & Co. will be entitled to an amount equal to the aggregate of: (i) twelve times his monthly base fee; (ii) if the Refinancing Milestone Fee and the Significant Transaction Milestone Fee have not been paid in full, $1.6 million less any amounts previously paid in respect of such fees; and (iii) an amount in relation to the Additional Milestone Fees not yet paid that could reasonably be considered to have been earned prior to the termination of Mr. Voorheis' employment based on the degree of success made by the Corporation with respect to the relevant matters up to that date.However, if a change of control results from an event in respect of which the Refinancing Milestone Fee is payable, VC &
